DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-7, 9-11, and 14-16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 2, 5-7, and 9 are directed to an apparatus.
Claims 10, 11, and 14-16 are directed to a method.
Each of claims 1, 2, 5-7, 9-11, and 14-16 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One

The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
storing an acquired data about a current command value of a servo motor configuring the drive system of the robot;
obtain a motor continuous stall current value of the drive system of the robot as a reference,
determine a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot;
determine a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value, and (ii) the obtained motor continuous stall current value that is applied as the reference, wherein
display a prediction line representing the future changing tendency of the current command value as a graph,
determine a predicted life of the drive system based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1).
These claim limitations are judicial exceptions of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a processor and memory that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
None of dependent claims 2, 5-7 and 9 recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a computer, encompass mental processes that can be performed mentally and/or with pen or paper.
Claims 1, 2, 5-7 and 9 therefore recite abstract ideas.
Claim 10 recites:
storing an acquired data about a current command value of a servo motor configuring the drive system of the robot,
(a) obtaining a motor continuous stall current value of the drive system of the robot as a reference,

determining a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value and (ii) the obtained motor continuous stall current value that is applied as the reference,
a prediction line representing the future changing tendency of the current command value is displayed as a graph,
a predicted life of the drive system is determined based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1).
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a processor and memory that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Dependent claims 11 and 14-16 do not recite anything beyond additional abstract ideas of mathematical concepts and/or mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper.
Claims 10, 11, and 14-16 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a memory, a display, and a processor, including a life determining unit and tendency diagnosis unit, programmed to do computer things.
The memory, display, and processor are all merely a computer that is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination with other claim elements, the additional element of a computer does not integrate the recited judicial exception into a practical application.
Because the additional elements, considered individually, and in combination, do not integrate the abstract ideas into a practical application, claim 1 is directed to the abstract ideas.
None of claims 2, 5-7 and 9 recite any additional elements not recited in claim 1.
Claims 1, 2, 5-7 and 9 are therefore directed to the abstract ideas.
Claim 10 recites the additional elements of:
a memory and a display.
The memory and display appear to merely be a computer that is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the processor does not affect this analysis. See MPEP § 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 
Because the additional elements, considered individually, and in combination, do not integrate the abstract ideas into a practical application, claim 10 is directed to the abstract ideas.
Claims 11 and 14-16 do not recite any additional elements not recited in claim 10.
Claims 10, 11, and 14-16 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as explained in Step 2A, Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Claim 1 is not eligible. Because claims 2, 5-7, and 9 do not recite any additional elements not recited in claim 1, claims 2, 5-7, and 9 are ineligible.
For these reasons, claims 1, 2, 5-7, and 9 are ineligible.
Regarding claim 10, as explained in Step 2A, Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.

For these reasons, claims 10, 11, and 14-16 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al., US Patent Number 7,826,984 B2 (hereinafter Sjostrand) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 1:
Sjostrand teaches a robot maintenance assist device of predicting a life of a drive system of a robot (1, Fig. 1A) so as to assist a maintenance, the robot maintenance assist device comprising:
a memory (23, Fig. 1) storing an acquired data about a current command value of a servo motor configuring the drive system of the robot (MD – measured data, Fig. 2; col. 5, lines 10-14); and
a processor (22, Fig. 1A) programmed to function as:
a tendency diagnosis unit configured to: obtain a motor current limit value of the drive system of the robot as a reference (“control data ca for example be… current,” col. 5, lines 11-17; alarm limit of Fig. 7 would therefore be a current alarm limit),
determine a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot (Fig. 7 shows a plot of measured values over time, including a trend line);
a life determining unit that determines a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value, and (ii) the obtained motor current limit value that is applied as the reference, wherein: the tendency diagnosis unit has a function of making a display unit display a prediction line representing the future changing tendency of the current command value as a graph (Fig. 7 shows 
the life determining unit is configured to determine a predicted life of the drive system based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1) (col. 7, lines 26-35; Fig. 7 shows that life ends when the trend line intersects the alarm limit; the alarm limit is the maximum desired value, and satisfies eq. 1 when the threshold is 100% of the maximum value).
Sjostrand does not teach wherein the current reference value is the motor continuous stall current value.
AAPA teaches that a stall current for a motor is known, from the motor manufacturer’s specification (Specification, p. 12, ¶ 0044), the stall current being the current produced at the stall torque of the motor, which current, if applied for too long, could cause overheating and damage to the motor.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sjostrand to use the motor stall current as the current limit for the motor, because AAPA teaches that the motor stall current is well known, and measuring useful remaining life based on the motor stall current would advantageously prevent the motor from operating in a condition where the current applied is the motor stall current, thereby resulting in wherein the current reference value is the motor continuous stall current value.
Regarding claim 2, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA 
Regarding claim 5, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious a diagnostic item select unit for selecting a diagnostic item of the current command value that is diagnosed by the tendency diagnosis unit from a peak current (Sjostrand: “process application data can for example be… current,” col. 5, lines 15-17 – the measured current will have a peak value which will be the peak current measured).
Regarding claim 6, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious wherein the processor is programmed to function as a set value change unit configured to change a set value in response to the determined future changing tendency (Sjostrand: as time goes on, a new value of the currently measured valued is continually set, Fig. 7).
Regarding claim 7, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious wherein the set value used upon a diagnosis in the tendency diagnosis unit 
Regarding claim 9, the combination of Sjostrand and AAPA renders obvious the apparatus of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious a display unit for acquiring at least one of a diagnosis result of the tendency diagnosis unit and a determination result of the life determining unit via a communication network and displaying the diagnosis result and/or the determination result (Sjostrand: display of Fig. 7; tendency line shown on Fig. 7).
Regarding claim 10:
Sjostrand teaches a robot maintenance assist method for predicting a life of a drive system of a robot (1, Fig. 1A) so as to assist a maintenance, the robot maintenance assist method comprising:
an acquired data storing process of storing, in a memory (23, Fig. 1), an acquired data about a current command value configuring the drive system of the robot (MD – measured data, Fig. 2; col. 5, lines 10-14);
a tendency diagnosis process that includes: (a) obtaining a motor current limit value of the drive system of the robot as a reference, (b) determining a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot (“control data ca for example be… current,” col. 5, lines 11-17; alarm limit of Fig. 7 would therefore be a current alarm limit); and
 a life determining process that includes determining a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value and (ii) the obtained motor current limit value that is applied as the 
in the tendency diagnosis process, a prediction line representing the future changing tendency of the current command value is displayed as a graph on a display, and in the life determining process, a predicted life of the drive system is determined based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1) (col. 7, lines 26-35; Fig. 7 shows that life ends when the trend line intersects the alarm limit; the alarm limit is the maximum desired value, and satisfies eq. 1 when the threshold is 100% of the maximum value).
Sjostrand does not teach wherein the motor current limit value is the motor continuous stall current value.
AAPA teaches that a stall current for a motor is known, from the motor manufacturer’s specification (Specification, p. 12, ¶ 0044), the stall current being the current produced at the stall torque of the motor, which current, if applied for too long, could cause overheating and damage to the motor.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sjostrand to use the motor stall current as the current limit for the motor, because AAPA teaches that the motor stall current is well known, and measuring useful remaining life based on the motor stall current would advantageously prevent the motor from operating in a condition where the current applied is the motor stall current, thereby resulting in wherein the current reference value is the motor continuous stall current value.
Regarding claim 11, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious wherein, in the acquired data storing process, the data about a plurality of current command values about a plurality of servo motors configuring the drive system of the robot is stored (Sjostrand: plurality of motors 12A, 12B, 12C, and 12D, each of which can have their own operating characteristics, Fig. 1A), and wherein the robot maintenance assist method further comprises an object data select process for selecting the current command value to be diagnosed in the tendency diagnosis process from the plurality of current command values (Sjostrand: alarm limit of Fig. 7 would be based on each individual motor, which means that data on current limits and stall current for each motor is necessary to set the appropriate alarm limit for each motor).
Regarding claim 14, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious a diagnostic item select process for selecting a diagnostic item of the current command value to be diagnosed by the tendency diagnosis process from a peak current (Sjostrand: “process application data can for example be… current,” col. 5, lines 15-17 – the measured current will have a peak value which will be the peak current measured).
Regarding claim 15
Regarding claim 16, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious wherein the set value used upon a diagnosis in the tendency diagnosis unit includes at least one of a threshold value regarding the current command value (Sjostrand: the alarm limit includes a threshold above which an alarm is sounded, Fig. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
25 February 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853